ON PETITION TO MODIFY OPINION
The appellant has filed a petition asking that the opinion heretofore filed be modified, and that we decide whether the act in question (Acts 1937, ch. 296, p. 1348) applies to a judgment obtained since July 1, 1937, where such judgment is based upon a prior judgment.
The appellees have not favored us with a brief upon any question. Appellant says in his brief: "The language contained in Chapter 296, Acts 1937, is plain, simple, concise, explicit, and unambiguous, viz: `Any judgment obtained prior to July 1, 1937.' There is no need, basis or room for construction." We quite agree, and, since appellees made no contention to the contrary, it was assumed to be unnecessary to mention the question. We construe the act to mean that it applies to any judgment obtained on or after July 1, 1937. This would include a judgment based upon a former judgment. *Page 396